In this case, it was ruled by The Court, that, to entitle the plaintiff to judgment by default, the service of a summons on the person of the defei d-ant, as well as if left at his house, must be ten days before the return, (a)

 Whenever it appears, on the record, that the summons was not served ten days before the return, the supreme court will reverse the judgment. Fitzsimons v. Solomon, 2 Binn. 486; Morrison v. Wetherill, 8 S. & R. 504. But, it seems, from the last-mentioned case, that if the summons was returned, generally, “ served,” without stating the time of the service, the supreme court will presume that it was duly served, to entitle the plaintiff to judgment. The act of assembly requires that the declaration should be filed Jive days before the return of the writ; but in practice this is not attended to, and according to Duncan, J. in Morrison v. Wetherili, it is sufficient, if the declaration be filed at any time before judgment. As to the man ter of serving the summons, see Bujac v. Morgan, 3 Yeates 258.